Citation Nr: 1619185	
Decision Date: 05/12/16    Archive Date: 05/19/16

DOCKET NO.  11-25 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a chronic kidney disorder, to include renal failure.

3.  Entitlement to service connection for a disability manifested by blood in the urine.

4.  Entitlement to service connection for sleep apnea.

5.  Entitlement to service connection for arthritis.

6.  Entitlement to service connection for gout.

7.  Entitlement to service connection for heart disease, to include irregular heartbeat.

8.  Entitlement to service connection for dental disability for compensation purposes to include loss of front tooth.

9.  Entitlement to an initial rating in excess of 10 percent for right ankle sprain residuals.

10.  Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Veteran represented by:	Krista Weida, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and V.S.


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from August 1986 to August 1990.  Further, the record reflects he had additional Reserve service, which included various periods of active duty for training (ACDUTRA) and inactive duty for training.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.
The Board acknowledges that the August 2010 rating decision did not formally deny entitlement to TDIU.  Further, entitlement to TDIU was denied by an April 2016 rating decision and it does not appear he has submitted a Notice of Disagreement (NOD) to that decision.  However, as part of his claim for TDIU the Veteran has contended that he was unable to work due, in pertinent part, to his kidney disorder as well as his right ankle disorder.  Therefore, the Board finds that this issue must be considered as part of the appeal pursuant to the holding of Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in February 2016.  A transcript of this hearing is of record.  Further, the record reflects he submitted additional evidence in conjunction with this hearing accompanied by a waiver of having such evidence initially considered by the Agency of Original Jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

For the reasons addressed in the REMAND portion of the decision below, the Board finds that further development is required for the Veteran's appellate claims other than the kidney disorder dental disability claims.  Accordingly, these claims are REMANDED to the AOJ.

As an additional matter, the Board notes that a claim for service connection for a dental condition is also considered a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302, 306 (1993).  In dental claims, the RO adjudicates the claim of service connection and the VA Medical Center (VAMC) adjudicates the claim for outpatient treatment.  As this matter stems from an adverse RO determination, the appeal is limited to the issue of entitlement to service connection for compensation purposes.  The record available for the Board's review does not show a formal decision has been made on issue of entitlement to VA dental treatment by the appropriate AOJ.  Therefore, the Board does not have jurisdiction over the claim of entitlement to VA dental treatment, and it is referred to the AOJ for appropriate action. See 77 Fed. Reg. 4469 (Jan. 30, 2012).


FINDINGS OF FACT

1.  At his February 2016 hearing, prior to the promulgation of a decision, the Veteran requested withdrawal of his appeal regarding entitlement to service connection for a dental disability for compensation purposes. 

2.  The competent and credible evidence of record reflects it is at least as likely as not that the Veteran's chronic kidney disorder, currently diagnosed as renal failure, developed during a period of ACDUTRA.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran have been met regarding the issue of entitlement to service connection for a dental disability for compensation purposes.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. 
§ 20.204 (2015).

2.  The criteria for a grant of service connection for a chronic kidney disorder, currently diagnosed as renal failure, are met.  38 U.S.C.A. §§ 101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Dental Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn on the record at a hearing as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran, at the February 2016 hearing, withdrew his appeal regarding the issue of entitlement to service connection for a dental disability for compensation purposes.  See Board Hearing Transcript at 2.  Consequently, there remain no allegations of errors of fact or law with respect to this issue for appellate consideration, and it is dismissed.

Kidney Disorder

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009).  

Active service includes any period of active duty for training (ACDUTRA) during which the individual was disabled from a disease or an injury incurred in the line of duty, or a period of inactive duty training during which the veteran was disabled from an injury incurred in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Further, ACDUTRA includes full-time duty in the Armed Forces performed by the Reserves for training purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Inactive duty training includes duty, other than full-time duty, prescribed for the Reserves.  38 U.S.C.A. § 101(23)(A).  Reserves includes the National Guard.  38 U.S.C.A. § 101(26), (27).

The Board notes that the advantages of certain evidentiary presumptions - such as the presumption of sound condition at entrance to service, the presumption of aggravation during service of preexisting diseases or injuries which undergo an increase in severity during service, and the presumption of service incurrence for certain diseases, which manifest themselves to a degree of disability of 10 percent or more within a specified time after separation from service -do not extend to those who claim service connection based on a period of ACDUTRA or inactive duty training.  Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) (Noting that the Board did not err in not applying presumptions of sound condition and aggravation to appellant's claim where he served only on ACDUTRA and had not established any service-connected disabilities from that period); McManaway v. West, 13 Vet. App. 60, 67 (1999) (Citing Paulson, 7 Vet. App. at 469-70, for the proposition that, 'if a claim relates to period of [ACDUTRA], a disability must have manifested itself during that period; otherwise, the period does not qualify as active military service and claimant does not achieve veteran status for purposes of that claim.').

In this case, the Veteran essentially contends that his kidney disorder was either incurred during his Reserve service, and/or is secondary to his hypertension.  Moreover, he maintains that during his Reserve service he had periods where he was on active duty under orders rather than the typical weekend inactive duty training and/or annual ACDUTRA.  

Initially, the Board notes the Veteran has submitted statements dated in December 2015 from VA clinicians who have treated him for nephrology purposes to the effect his kidney disorder, currently diagnosed as renal failure, was secondary to hypertension.  However, as detailed in the REMAND portion of the decision below, it is not clear whether service connection is warranted for hypertension.  Nevertheless, for the reasons stated below, the Board finds that service connection is warranted for the kidney disorder as directly related to a period of ACDUTRA.

The Board notes that a review of the Veteran's service personnel records confirm that during his Reserve service there were various periods when he received orders directing him to report on various dates for what was characterized as active duty training or ADT, which is synonymous with ACDUTRA.  In addition, service personnel records identify various dates for which the Veteran received inactive duty for training.  

The Board notes it appears the Veteran was first formally diagnosed with a chronic kidney disorder subsequent to the end of his military service.  Further, an August 2014 VA examination concluded that the current disability was not etiologically related to active duty, to include the findings of microscopic hematuria.  The examination also noted the history of blood in the urine noted in the service treatment records.  

In addition, a subsequent July 2015 VA medical opinion found that the only measurement of renal function was an elevated Creatinine result of 1.7 in July 1994, one day after an extended period of ACDUTRA in the summer of 1994.  Granted, the VA clinician stated that there was no way to know, based on one value, whether kidney function was permanently worsened during this two month period of ACDUTRA.  However, this VA clinician did not address whether this was evidence that a chronic kidney disorder was first manifest at that time.  Inasmuch as this clinician indicated this was the first indication of renal dysfunction in service, and there does not appear to be any private records documenting such outside of service prior to this date, this matter is significant for purposes of this case.

The Board further notes that in a December 2015 VA outpatient treatment record, another VA clinician who has treated the Veteran for nephrology purposes noted he had reviewed the Veteran's service treatment records from 1993 to 1994; and noted the aforementioned elevated 1.7 Creatinine level as well as urinalysis findings with concentrated specimen and trace protein, trace blood without leukocyte esterase on dipstick and 1-3 RBC/hpf blood (considered normal range), and occasional hyaline casts (not abnormal).  This clinician stated that these urinary findings would be consistent with non-inflammatory renal process such as hypertension contributing to his renal insufficiency.  Moreover, based upon these findings, this clinician's assessment was that the Veteran "had mild to borderline moderate [chronic kidney disease] in 1994 with hypertension a likely significant contributing factor."  

In this case, the Board finds no reason to doubt the competency of the VA clinician who promulgated the aforementioned December 2015 opinion; it is clear he was familiar with the Veteran's documented medical history and nature of his current disability; the opinion was not expressed in speculative or equivocal language; and was supported by stated rationale.  As detailed above, this opinion concluded that the aforementioned July 1994 findings reflected that a chronic kidney disorder was manifested at that time.  Although the specific laboratory findings that supported this opinion are dated one day after an extended period of ACDUTRA, there is no indication of any kidney or other renal dysfunction prior to that time, and the Board will afford the Veteran the benefit of the doubt in finding that the laboratory findings were reflective of the Veteran's kidney functioning during the entire 59-day period of ACDUTRA, as opposed to isolating them to a mere 24 hours later.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

In view of the foregoing, the Board finds that the competent and credible evidence of record reflects it is at least as likely as not the Veteran's chronic kidney disorder, currently diagnosed as renal failure, was incurred during a period of ACDUTRA.  Therefore, service connection is warranted for this disability.


ORDER

The appeal regarding the issue of entitlement to service connection for a dental disability for compensation purposes is dismissed.

Service connection for a chronic kidney disorder, currently diagnosed as renal failure, is granted.


REMAND

Regarding the hypertension claim, the Board notes that, for VA purposes, hypertension means that the diastolic pressure is predominantly 90 or greater, and isolated systolic hypertension means that the systolic pressure is predominantly 160 or greater with a diastolic pressure of less than 90.  See 38 C.F.R. § 4.104, Diagnostic Code 7101.  Simply put, competent medical testing is required to determine whether a person has hypertension.  Indeed, even a physician is unable to diagnose hypertension without conducting diagnostic testing.  Further, hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  Id.  
In this case, the Veteran essentially contends that his hypertension developed and was treated during his Reserve service.  The Board also notes that supporting testimony and lay statement have been provided on this matter from V.S.

The Board further notes that the Veteran's service treatment records do include findings of elevated blood pressure readings and diagnoses of hypertension.  However, as with the kidney disorder, hypertension is a disease, and service connection may only be established if the record reflects it was incurred in or aggravated during a period of ACDUTRA.  As detailed below, it is not clear from the evidence of record whether such is the case.

An April 1992 service treatment record notes, in pertinent part, the Veteran had a blood pressure reading of 134/94 (systolic/diastolic).  In other words, he had a diastolic reading consistent with a finding of hypertension pursuant to Diagnostic Code 7101.  However, the exact date listed on this record is not one in which the service personnel records reflect he was on ACDUTRA.  Further, the record reflects the Veteran sought treatment for laceration of the left index finger, and follow-up records dated a few days later do not show such elevated blood pressure readings.

A subsequent December 1992 service treatment record, which noted the Veteran had been injured in a motor vehicle accident, shows a blood pressure reading of 148/96.  This elevated diastolic blood pressure reading was listed on a date in which the Veteran was on ACDUTRA.  Moreover, subsequent records indicate the Veteran was consistently noted as having elevated blood pressure readings and was ultimately diagnosed with hypertension.  For example, a February 1993 service treatment record during a period the Veteran was on ACDUTRA shows a blood pressure reading of 140/90.

The Board also observes that on a November 1993 Report of Medical History, conducted in conjunction with an annual ground examination, the Veteran indicated he had experienced high or low blood pressure.  He had previously denied such a condition to include an April 1991 Report of Medical History completed for a civil service examination.  Further, the November 1993 examination itself shows a blood pressure reading of 158/120.  However, the service personnel records reflect the November 1993 Report and examination were completed during a period of inactive duty for training.  Moreover, there does not appear to be any comments from the service examiner regarding these pertinent findings.

A December 1993 service treatment record includes a blood pressure reading of 166/110 and 158/104.  It was also noted that these elevated blood pressure readings were probably related to stress.  The exact date of this record, however, appears to be one day prior to a period the Veteran had inactive duty for training.  Records from later that same month, when he was on a period of ACDUTRA, reflect there was a blood pressure reading of 136/104.

A subsequent February 1994 service treatment record notes the Veteran had a history of hypertension of several weeks duration, and that he was being treated by his private medical doctor.  His blood pressure reading on that date was 142/110.  However, the exact duration of this history is not clear as it appears the clinician who completed the record used a designation that is consistent with a symbol for the number 2 (two), but also looks like it might be an 11 (eleven) or the symbol for PI.  Moreover, the exact date of this record does not appear to correspond to a date in which the Veteran was identified as being on ACDUTRA or inactive duty for training.

The Board further notes there are records from the summer of 1994 during which the Veteran was on a period of ACDUTRA which show treatment for hypertension.

In regard to the references such as the aforementioned February 1994 service treatment record indicating private medical treatment for hypertension, the Board notes that multiple requests were sent in 2009 and 2010 to medical care providers identified by the Veteran as having treated him during the pertinent period, to include for hypertension.  However, the general response from these providers was that they had no records for the Veteran.  The Veteran himself indicated in an August 2009 statement that his own efforts to obtain such records had been unsuccessful as they had been destroyed after a period of years.

In view of the foregoing, the Board finds it is not clear from the record whether the Veteran's hypertension was incurred in or aggravated by a period of ACDUTRA, to include the elevated blood pressure readings noted above which are indicated to be during periods of ACDUTRA.  

The Board acknowledges that a July 2015 VA medical opinion found, in essence, that findings and treatment for hypertension during the Veteran's summer 1994 period of ACDUTRA did not reflect the pre-existing hypertension was aggravated during this period.  However, neither this nor any other competent medical opinion of record addresses whether the hypertension first developed during a period of ACDUTRA.  Consequently, the Board must find that this opinion is not adequate for resolution of this case, and an addendum opinion is required.

In regard to the heart disease, arthritis, gout, and sleep apnea claims, it has been indicated, to include at the February 2016 hearing, that these disabilities were secondary to the hypertension.  Therefore, these issues are inextricably intertwined and the Board must defer adjudication until the development deemed necessary for the hypertension claim has been completed.

With respect to the right ankle claim, the Board notes the Veteran was accorded a VA examination that evaluated this disability in August 2014.  However, in an August 2015 VA Form 21-0958 the Veteran asserted that this examination was inadequate.  In pertinent part, he asserted the examiner did not provide a "real approach to examining the degree of my pain and discomfort."  Consequently, the Board concludes that a remand is required to accord the Veteran a new examination to adequately address the current nature and severity of his service-connected right ankle disorder.  Updated VA and private treatment records should also be obtained.

The Board also notes that the evidence of record, to include a December 2014 Counseling Record-Narrative Report, reflects the Veteran has been evaluated for VA Chapter 31 vocational rehabilitation benefits.  However, it is not clear whether all VA vocational rehabilitation records are available for review.  Therefore, a remand is also required to obtain these records..  Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016).  
Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all outstanding VA treatment records.

2.  Request the names and addresses of all private medical care providers who have treated the Veteran for hypertension, heart disease, sleep apnea, blood in urine, arthritis, gout, and his right ankle since July 2015.  
After securing any necessary release, obtain those records not on file.

3.  Obtain the Veteran's Chapter 31 vocational rehabilitation folder.

4.  Obtain an addendum opinion to address the etiology of the Veteran's hypertension.  The claims folder should be made available to the examiner for review before the examination.  No additional evaluation of the Veteran is needed, unless the examiner determines otherwise.

Following review of the claims folder, the examiner should express an opinion as to whether it is at least as likely as not (50 percent or greater probability) the Veteran's hypertension: (a) manifested to compensable degree by August 1991; or (b) was first (1) incurred in or (2) aggravated by a period of ACDUTRA.  The examiner's opinion should reflect consideration of the elevated blood pressure readings during such periods in December 1992 and February 1993 which include diastolic pressure of 90 or more which constitutes hypertension for VA purposes.  
A complete rationale for any opinion expressed must be provided, to include if the examiner determines an opinion cannot be provided without resort to speculation.  An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  As such, if the examiner is unable to offer an opinion, it is essential that the examiner provide a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge.

5.  The Veteran should also be afforded an examination to evaluate the current nature and severity of his service-connected right ankle.  The claims folder should be made available to the examiner for review before the examination.  It is imperative that the examiner comment on the functional limitations caused by pain and any other associated symptoms, to include the frequency and severity of flare-ups of these symptoms, and the effect of pain on range of motion.

6.  After completing any additional development deemed necessary, to include examinations and/or medical opinions on the heart disease, arthritis, gout and sleep apnea claims in the event service connection is established for hypertension, readjudicate the issues on appeal, including entitlement to a TDIU.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his attorney should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained after the issuance of the last SSOC in July 2015, and provided an opportunity to respond.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


